Title: To James Madison from John Morton, 30 October 1801 (Abstract)
From: Morton, John
To: Madison, James


30 October 1801, “Ship Calliope, off Port-Penn, (Dele.).” Acknowledges JM’s 24 Oct. letter to him covering “Notes on Cuba” [not found]. Expresses gratitude for the “indulgent accommodation of the President.” Mentions in postscript that he delivered JM’s letter to Dallas [not found] at Chester.
 

   RC (DNA: RG 59, CD, Havana, vol. 1). 1 p.; docketed by Wagner as received 5 Nov.


   JM’s letter to Dallas may have related to the question of new charges against William Duane (see JM to Jefferson, 26 Aug. 1801).


   A full transcription of this document has been added to the digital edition.
